Carley, Judge.
Appellant was convicted of aggravated assault. His appointed counsel has filed a motion to withdraw pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967). In accordance with Anders, counsel has filed a brief raising points of law which arguably could support the appeal. In addition, as required by Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), we have fully examined the record and transcript to determine independently if any errors of law occurred. We agree with counsel that none of the points raised, though they are persuasively presented, is meritorious nor does our independent examination disclose the occurrence of any errors of substance. Accordingly, we grant counsel’s motion to withdraw and affirm appellant’s conviction. See Snell v. State, 246 Ga. 648 (272 SE2d 348) (1980). After a review of the entire record, we find that a rational trior of fact could reasonably have found from the evidence adduced at trial proof of appellant’s guilt beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528) (1980).

Judgment affirmed.


Deen, P. J., and Banke, J., concur.